DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimata (2004/0058594).
Regarding Claim 1: Kimata teaches a computer apparatus to provide protection for a computer device (figs. 4,8 and paragraph [0063]), comprising: a computer component (figs. 4,8 and paragraph [0063]) including: a processor (figs. 4,8 and paragraph [0063]); a memory (figs. 4,8 and paragraph [0063]) coupled to the processor (figs. 4,8 and paragraph [0063]); and a casing (351) that includes a substance (352) to substantially surround the computer component (figs. 4,8 and paragraph [0063]) to dampen mechanical shock or vibrational impact (figs. 4,8 and paragraph [0063]) on the processor and the memory of the computer component (figs. 4,8 and paragraph [0063]), and thermally conduct heat away from the computer component (figs. 4,8 and paragraph [0063]).
Regarding Claim 3: Kimata teaches the substance is an electrically isolative and thermally conductive gel or liquid (figs. 4,8 and paragraph [0063]).
Regarding Claim 5: Kimata teaches of the casing is substantially filled with the substance (figs. 4,8 and paragraph [0063]) and the substance is to conduct heat away from the processor and the memory toward an outer edge of the casing (figs. 4,8 and paragraph [0063]).
Regarding Claim 10: Kimata teaches a method of providing a computer component and protection for the computer component from potential vibrational force (figs. 4,8 and paragraph [0063]), comprising: providing the computer component (figs. 4,8 and paragraph [0063]), wherein the computer component includes a processor (figs. 4,8 and paragraph [0063]) and a memory (figs. 4,8 and paragraph [0063]); positioning the computer component in a casing (351 and figs. 4,8 and paragraph [0063]); and adding a gel-like material (352 and figs. 4,8 and paragraph [0063]) to the casing (figs. 4,8 and paragraph [0063]) to substantially surround the computer component (figs. 4,8 and paragraph [0063]), wherein the gel-like material is configured to dampen mechanical shock (figs. 4,8 and paragraph [0063]) or vibrational impact (figs. 4,8 and paragraph [0063]) on the processor and the memory of the computer component (figs. 4,8 and paragraph [0063]) and to allow thermal conduction of heat away from the processor and the memory toward an outside panel of the casing (figs. 4,8 and paragraph [0063]).
Regarding Claim 12: Kimata teaches of wherein adding a gel-like material to the casing comprises adding a silicon-polymer based liquid gel to the casing (figs. 4,8 and paragraph [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimata (2004/0058594) as applied to the claims above, and further in view of Kocher (2014/0260935).
	Regarding Claim 4: Kimata lacks a specific teaching of the substance is a shear-thickening gel to viscously dampen the mechanical shock or vibrational impact on the processor and the memory.
Kocher teaches the substance is a shear-thickening gel to viscously dampen the mechanical shock or vibrational impact on the processor and the memory (the shear thickening fluids of paragraph [0027]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the substance is a shear- thickening gel to viscously dampen the mechanical shock or vibrational impact on the processor and the memory as disclosed by Kocher by merely using a specific type of gel substance with the correct properties in order to decrease the heat buildup of the electronics which in turn will decrease the chances of damage to the overall apparatus.
Regarding Claim 8: Kimata lacks a specific teaching of the casing to include an exterior panel to receive incoming sensor data from a light detection and ranging (LIDAR) sensor of an autonomous or semi-autonomous vehicle.
Kocher teaches the casing to include an exterior panel to receive incoming sensor data from a light detection and ranging (LIDAR) sensor of an autonomous or semi-autonomous vehicle (paragraph [0004] and [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the casing to include an exterior panel to receive incoming sensor data from a light detection and ranging (LIDAR) sensor of an autonomous or semi-autonomous vehicle as disclosed by Kocher in order to allow for better communication between the user and the apparatus which in turn decreases the chances of loss of connection or improper operation of the apparatus which can lead to damage to the components of the apparatus.
Regarding Claim 9: Kimata lacks a specific teaching of the computer component comprises a hardware accelerator, a graphics processor, a signal processor, or a communication device to collaborate to analyze incoming sensor data from a LIDAR sensor.
Kocher teaches the computer component comprises a hardware accelerator, a graphics processor, a signal processor, or a communication device to collaborate to analyze incoming sensor data from a LIDAR sensor (paragraph [0040] and [0048]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the computer component comprises a hardware accelerator, a graphics processor, a signal processor, or a communication device to collaborate to analyze incoming sensor data from a LIDAR sensor as disclosed by Kocher in order to allow for better communication between the user and the apparatus which in turn decreases the chances of loss of connection or improper operation of the apparatus which can lead to damage to the components of the apparatus.
Regarding Claim 11: Kimata lacks a specific teaching of wherein adding the gel-like material comprises filling the casing with a shear-thickening gel to allow for viscous dampening of mechanical stress.
Kocher teaches wherein adding the gel-like material comprises filling the casing with a shear-thickening gel to allow for viscous dampening of mechanical stress (paragraph [0027]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having wherein adding the gel-like material comprises filling the casing with a shear-thickening gel to allow for viscous dampening of mechanical stress as disclosed by Kocher by merely using a specific type of gel substance with the correct properties in order to decrease the heat buildup of the electronics which in turn will decrease the chances of damage to the overall apparatus.

Claims 6-7, 13-16, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimata (2004/0058594) as applied to the claims above, and further in view of Howard (2007/0230100).
Regarding Claim 6: Kimata lacks a specific teaching of the processor and the memory are coupled to a computer board and the computer board is at least partially surrounded by the substance.
Howard teaches the processor and the memory are coupled to a computer board (paragraph [0017]) and the computer board is at least partially surrounded by the substance (fig. 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the processor and the memory being coupled to a computer board and the computer board is at least partially surrounded by the substance as disclosed by Howard by merely using a computer board to connect the processor and memory which is a commonly known technique in the computer arts requiring a board for proper electrical connection between components adding stability to the structure while in turn decreasing the chances of disconnection or damage to the components which would require repair or replacement of components.
Regarding Claim 7: Kimata lacks a specific teaching of connection circuitry (133) at least partially surrounded by the substance (figs. 4,8 and paragraph [0063]) and coupled to provide a signal between a panel of the casing (figs. 4,8 and paragraph [0063]) and the components (figs. 4,8 and paragraph [0063]), but lacks a specific teaching of a computer board.
Howard teaches connection circuitry (70 and 80) at least partially surrounded by the substance (fig. 2) and coupled to provide a signal between a panel of the casing and the computer board (70 and 80).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the computer board as disclosed by Howard by merely using a computer board to connect the processor and memory which is a commonly known technique in the computer arts requiring a board for proper electrical connection between components adding stability to the structure while in turn decreasing the chances of disconnection or damage to the components which would require repair or replacement of components.
Regarding Claim 13: Kimata teaches a computer unit (figs. 4,8 and paragraph [0063]), comprising: means for protecting components (figs. 4,8 and paragraph [0063]); means for thermally conducting heat away from the components (figs. 4,8 and paragraph [0063]) within the means for protecting the components (figs. 4,8 and paragraph [0063]), but lacks a specific teaching of a computer board.
Howard teaches a computer board (paragraph [0017]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the computer board as disclosed by Howard by merely using a computer board to connect the processor and memory which is a commonly known technique in the computer arts requiring a board for proper electrical connection between components adding stability to the structure while in turn decreasing the chances of disconnection or damage to the components which would require repair or replacement of components.
Regarding Claim 14: Kimata teaches means for viscously dampening vibrational force on the computer board (figs. 4,8 and paragraph [0063]), being formed from the means for thermally conducting heat away from the computer board (figs. 4,8 and paragraph [0063]).
Regarding Claim 15: Kimata teaches of further comprising cooling means for removing the heat conducted away from the computer board (figs. 4,8 and paragraph [0063]).
Regarding Claim 16: Kimata teaches a system to provide thermo-mechanical protection to a computer unit (figs. 4,8 and paragraph [0063]), including: a computer unit (figs. 4,8 and paragraph [0063]) including electronic components (figs. 4,8 and paragraph [0063]); a casing (351 and figs. 4,8 and paragraph [0063]) to include a visco-elastic substance (352 and figs. 4,8 and paragraph [0063]) to substantially surround the computer unit (figs. 4,8 and paragraph [0063]), being able to thermally conduct heat away from heat generated by the electronic components (figs. 4,8 and paragraph [0063]) unit toward an outer panel of the casing (figs. 4,8 and paragraph [0063]); and a cooling system (figs. 4,8 and paragraph [0063]), coupled to the casing to remove at least some of the thermally- conducted heat from the casing (figs. 4,8 and paragraph [0063]), but lacks a specific teaching of a printed circuit board.
Howard teaches a computer board (paragraph [0017]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the computer board as disclosed by Howard by merely using a computer board to connect the processor and memory which is a commonly known technique in the computer arts requiring a board for proper electrical connection between components adding stability to the structure while in turn decreasing the chances of disconnection or damage to the components which would require repair or replacement of components.
Regarding Claim 23: Kimata teaches of wherein the visco-elastic substance comprises a gel (figs. 4,8 and paragraph [0063]) having thermo-conductive properties determined based at least in part upon a level of power to be generated by the computer unit and physical dimensions of the casing (figs. 4,8 and paragraph [0063]).
Regarding Claim 24: Kimata lacks a specific teaching of wherein the gel has a thermal conductivity of .6 - 2 watts per meter-kelvin (W/m-K).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Howard by having wherein the gel has a thermal conductivity of .6 - 2 watts per meter-kelvin (W/m-K) by merely using a specific type of gel substance with the correct properties in order to decrease the heat buildup of the electronics which in turn will decrease the chances of damage to the overall apparatus wherein this can be accomplished merely by choosing the correct type of material wherein it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPW 416.

Claims 17-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimata (2004/0058594) in view of Howard (2007/0230100) as applied to the claims above, and further in view of Kocher (2014/0260935).
Regarding Claim 17: Kimata lacks a specific teaching of the cooling system to include pipes within the casing to provide a refrigerant to assist in removal of the at least some of the thermally-conducted heat from the casing.
Kocher teaches the cooling system to include pipes within the casing to provide a refrigerant to assist in removal of the at least some of the thermally-conducted heat from the casing (paragraphs [0028] and [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the cooling system to include pipes within the casing to provide a refrigerant to assist in removal of the at least some of the thermally-conducted heat from the casing as disclosed by Kocher by merely using a specific type of gel substance with the correct properties in order to decrease the heat buildup of the electronics which in turn will decrease the chances of damage to the overall apparatus.
Regarding Claim 18: Kimata lacks a specific teaching of wherein the cooling system is coupled to a vapor-compression refrigeration cycle to remove at least some of the thermally-conducted heat from the casing.
Kocher teaches wherein the cooling system is coupled to a vapor-compression refrigeration cycle to remove at least some of the thermally-conducted heat from the casing (paragraphs [0028] and [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having wherein the cooling system is coupled to a vapor-compression refrigeration cycle to remove at least some of the thermally-conducted heat from the casing as disclosed by Kocher by merely using a specific type of gel substance with the correct properties in order to decrease the heat buildup of the electronics which in turn will decrease the chances of damage to the overall apparatus.
	Regarding Claim 19: Howards lacks a specific teaching of wherein the cooling system to capacitively store heat in the visco-elastic substance to control a level of heat to be cooled by the cooling system.
Kocher teaches wherein the cooling system to capacitively store heat in the visco-elastic substance to control a level of heat to be cooled by the cooling system (paragraphs [0028] and [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Howard by having wherein the cooling system to capacitively store heat in the visco-elastic substance to control a level of heat to be cooled by the cooling system as disclosed by Kocher by merely using a specific type of gel substance with the correct properties in order to decrease the heat buildup of the electronics which in turn will decrease the chances of damage to the overall apparatus.
Regarding Claim 20: Kimata lacks a specific teaching of the computer unit to perform tasks related to machine-learning and/or autonomous activity.
Kocher teaches the computer unit to perform tasks related to machine-learning and/or autonomous activity (paragraph [0040]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having the computer unit to perform tasks related to machine-learning and/or autonomous activity as disclosed by Kocher in order to allow for better communication between the user and the apparatus which in turn decreases the chances of loss of connection or improper operation of the apparatus which can lead to damage to the components of the apparatus.
Regarding Claim 21: Kimata lacks a specific teaching wherein an outside surface of the casing to include sensor connections coupled to receive signals indicating at least one of temperature, pressure, and an inertial measurement unit (IMU) and wherein the circuitry to provide the signals to the printed circuit board.
Kocher teaches wherein an outside surface of the casing to include sensor connections coupled to receive signals indicating at least one of temperature, pressure, and an inertial measurement unit (IMU) and wherein the circuitry to provide the signals to the printed circuit board (paragraph [0057]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Kimata by having wherein an outside surface of the casing to include sensor connections coupled to receive signals indicating at least one of temperature, pressure, and an inertial measurement unit (IMU) and wherein the circuitry to provide the signals to the printed circuit board as disclosed by Kocher in order to allow for better communication between the user and the apparatus which in turn decreases the chances of loss of connection or improper operation of the apparatus which can lead to damage to the components of the apparatus.
Regarding Claim 22: Kimata teaches further comprising radiofrequency (RF) antennas on the outside surface of the casing to receive a signal to be provided to the printed circuit board (paragraph [0050]).
Regarding Claim 25: Kimata lacks a specific teaching of wherein the computer unit comprises a command and control computer for an autonomous or semi- autonomous driving vehicle, an unmanned aerial vehicle, or a robot.
Kocher teaches wherein the computer unit comprises a command and control computer for an autonomous or semi- autonomous driving vehicle, an unmanned aerial vehicle, or a robot (paragraphs [0039] and [0049]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Howard by having wherein the computer unit comprises a command and control computer for an autonomous or semi- autonomous driving vehicle, an unmanned aerial vehicle, or a robot as disclosed by Kocher in order to allow for better communication between the user and the apparatus which in turn decreases the chances of loss of connection or improper operation of the apparatus which can lead to damage to the components of the apparatus.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841